DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         OFF LEASE ONLY LLC f/k/a OFF LEASE ONLY, INC.,
                           Appellant,

                                     v.

                           FEDIA CHARISCAR,
                                Appellee.

                              No. 4D21-3553

                           [November 2, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Corey Amanda Cawthon, Judge; L.T. Case No. COSO17-
001917.

  Ejola Christlieb Cook and Marissa X. Kaliman of Off Lease Only LLC,
North Lauderdale, for appellant.

   No appearance for appellee.

ARTAU, J.

   Fedia Chariscar (buyer) sued Off Lease Only, Inc. (dealer), for allegedly
violating both the Florida Consumer Protection Practices Act and the
Florida Deceptive and Unfair Trade Practices Act. After dealer’s counsel
arrived twenty-five minutes late for an in-person case management
conference, the trial court entered a default followed by entry of a default
final judgment. We reverse because dealer filed a motion to vacate the
judicial default two days after the default was entered and more than a
month before the trial court entered a default judgment. In support of the
motion, dealer’s counsel asserted that traffic delays outside of her control
caused her untimely appearance at the scheduled conference. In entering
the default final judgment, the trial court acknowledged the pending
motion to vacate, but noted that the motion “ha[d] not been set for hearing,
nor ha[d] [dealer] moved forward on the motion.” This was error.

   “It was established long ago that a court may not enter a default
judgment with an undisposed motion pending that would affect the
plaintiff’s right to proceed to judgment.” Singh v. Kumar, 234 So. 3d 1, 3
(Fla. 4th DCA 2017); see also Goodman v. Joffe, 57 So. 3d 1001, 1001 (Fla.
4th DCA 2011) (“[T]he trial court should have ruled on [the defendant’s]
pending motion to vacate the default entered against her before entering a
default final judgment.”).

   In Vacation Escape, Inc. v. Michigan National Bank, 735 So. 2d 528, 529
(Fla. 4th DCA 1999), we held that a trial court reversibly erred in entering
a default final judgment without first determining the merits of a
defendant’s pending motion to set aside the default. See also, e.g.,
Cardiosonx Labs., Inc. v. Aguadilla Med. Servs., Inc., 100 So. 3d 285, 288
(Fla. 3d DCA 2012) (holding that trial court reversibly erred in refusing to
hear pending motion to set aside default prior to entry of a default final
judgment); Lakeview Auto Sales v. Lott, 753 So. 2d 723, 724 (Fla. 2d DCA
2000) (“A trial court may not enter a default judgment without first
determining the merits of any pending motion to set aside the default.”).

   We therefore reverse the default final judgment and remand for further
proceedings consistent with this opinion.

   Reversed and remanded with instructions.

GERBER and LEVINE, JJ., concur.

                           *         *         *

    Not final until disposition of timely filed motion for rehearing.




                                     2